Citation Nr: 0001667	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  97-05 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle 
disability.  

3.  Entitlement to an increased rating for migraine 
headaches, the residuals of a skull fracture, currently 
evaluated as 30 percent disabling. 

4.  Entitlement to an increased rating for the residuals of 
alveolar and mandibular fractures, currently evaluated as 20 
percent disabling.

5.  Entitlement to an increased rating for facial nerve 
paralysis, currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to April 
1982.  

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut that denied the veteran's application to reopen 
previously denied claims of entitlement to service connection 
for a back disability and a right ankle disability, and 
denied claims for increased evaluations for her service-
connected headaches, residuals of a vascular skull fracture, 
the residuals of alveolar and mandibular fractures, and 
facial nerve paralysis.  A notice of disagreement was 
received in August 1996.  A statement of the case was issued 
in January 1997.  A substantive appeal was received from the 
veteran in February 1997.  A hearing was held at the RO in 
May 1997.  

The Board notes that the veteran also perfected an appeal 
with respect to the RO's July 1996 denial of her claim for an 
increased (compensable) evaluation for high frequency hearing 
loss, right.  During the May 1997 hearing, however, the 
veteran withdrew this claim.  See 38 C.F.R. § 20.204 (1999) 
(the transcript of the hearing meets the requirements for 
such withdrawal).  

Further, in an October 1997 decision, the RO increased the 
disability evaluations assigned for the service-connected 
migraine headaches, the residuals of a skull fracture 
(formerly characterized as headaches, residuals of a vascular 
skull fracture) and for the residuals of alveolar and 
mandibular fractures to 30 and 20 percent, respectively.  
However, inasmuch as higher evaluations are potentially 
available for these conditions, and the veteran is presumed 
to seek the maximum available benefit for a disability, the 
claims remain viable on appeal.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 
(1993).  As such, the issues in appellate status are as 
listed on the title page of this decision.  


FINDINGS OF FACT

1.  In September and December 1986 decisions, the RO denied 
service connection for a back disability; the veteran did not 
appeal either of those denials. 

2.  New evidence associated with the file subsequent to the 
December 1986 RO decision, when considered alone or in 
conjunction with the evidence previously of record, does not 
indicate that the veteran currently suffers from a back 
disability that is medically related to her active duty 
service; thus, such evidence is not so significant that it 
must be considered (with the other evidence of record) to 
fairly decide the merits of the claim. 

3.  In a February 1991 decision, the Board denied service 
connection for bilateral foot and ankle disabilities. 

4.  New evidence associated with the file subsequent to the 
February 1991 Board decision, when considered alone or in 
conjunction with the evidence previously of record, does not 
indicate that the veteran currently suffers from a right 
ankle disability that is medically related to her active duty 
service; thus, such evidence is not so significant that it 
must be considered (with the other evidence of record) to 
fairly decide the merits of the claim. 

5.  The veteran's service-connected migraine headaches, the 
residuals of a skull fracture, are manifested by attacks that 
possibly occur three times a month.

6.  The veteran's service-connected residuals of alveolar and 
mandibular fractures consist of complete union of the 
fracture site, and temporomandibular dysfunction consisting 
of difficulty in movement of the mandible due to pain, with 
inter-incisal and lateral excursion motion at worst limited 
to 34 mm. and 5 mm. or less.  

7.  The veteran's service-connected facial nerve paralysis is 
primarily manifested by paresthesia of the upper lip, and 
diminished sensation about the left cheek.


CONCLUSIONS OF LAW

1.  The RO's December 1986 decision that denied the veteran's 
claim of entitlement to service connection for a back 
disability is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).

2.  New and material evidence to reopen a claim for service 
connection for a back disability has not been presented.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The Board's February 1991 decision that denied the 
veteran's claim of entitlement to service connection for 
right ankle disability is final.  38 U.S.C.A. §§ 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 20.1100 (1999).

4.  New and material evidence to reopen a claim for service 
connection for a right ankle disability has not been 
presented.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

5.  The criteria for an evaluation in excess of 30 percent 
for migraine headaches, the residuals of a skull fracture, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.124a, Diagnostic Codes 8100, 8405 
(1999).

6.  The criteria for an evaluation in excess of 20 for the 
residuals of alveolar and mandibular fractures have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.150, Diagnostic Code 9904, 9905 (1999).

7.  The criteria for an evaluation in excess of 10 percent 
for facial nerve paralysis have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 
8207 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability 
and right ankle disability  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  For certain 
chronic diseases, such as arthritis, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a prescribed period following discharge 
from service, e.g., one year for arthritis.  The presumption 
is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.307, 3.309 (1999).

In September 1986, the veteran's initial claim for service 
connection for a back disability was denied by the RO.  The 
RO noted that the veteran's service medical records made no 
mention of a back disability or problems, and that there was 
no record of back treatment in the file until July 1986 (it 
was noted that a mild scoliotic curve was noted in a May 1982 
X-ray report).  The RO further noted that the veteran was not 
diagnosed with a back disability during recent treatment.  In 
December 1986, the RO again denied this claim, noting that 
reports of current back treatment received did not show 
service incurrence or aggravation of a back disability.  
Among the relevant evidence reviewed in both decisions were 
VA outpatient treatment records that noted the veteran's 
complaints of low back pain with spasm and assessments of 
persistent low back pain, and the veteran's service medical 
records that revealed no complaints, diagnosis, or treatment 
pertaining to a back disability or injury in service.  
Although notified of the August and December 1986 decisions 
in the same month of each decision, the veteran did not 
appeal either decision.  Hence, those decisions are final.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1999). 

In February 1991, the Board denied the veteran's initial 
claim for service connection for a bilateral foot disability, 
to include the ankles; the Board will focus on the decision 
as it pertained to a right ankle disability, as this is the 
disability at issue in this current matter.  The Board noted 
that the veteran's service medical records reflected that she 
had complaints pertaining to her feet in February 1980 and 
was assessed with bilateral Achilles tendon irritation or 
tendinitis; and that the same month she sustained a traumatic 
injury to the left ankle, and was treated with gel casting of 
the ankles.  

The Board further noted that there was no indication of 
further treatment or complaints of ankle problems during the 
veteran's remaining two years of service, and that the 
earliest indication of post-service treatment of the right 
ankle was not until 1988 (the Board notes that the veteran 
sustained a ligamentous injury to the ankle in July 1988).  
The Board concluded that the veteran's ankle symptomatology 
during service was acute and transitory, resolved without 
residual disability, and was not related to the current ankle 
disabilities.  Significantly, none of the contemporaneous 
evidence reviewed in making the February 1991 decision 
indicated a medical relationship between service and the 
right ankle injury.  As the veteran has not appealed or 
requested reconsideration of the Board's February 1991 
decision, that decision is final.  See 38 U.S.C.A. § 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 20.1100 
(1999).  

Final decisions are not subject to revision on the same 
factual basis.  If, however, "new and material" evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 1999).

In April 1996, the veteran submitted an application to reopen 
the claims for service connection for a low back disability 
and for right ankle disability.  In July 1996, the RO denied 
the petition, and this appeal ensued.

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court), held that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), in Hodge 
v. West, 155 F.3d 1356 (Fed Cir 1998), articulated a three-
step process for consideration of a previously denied claim:  
first it must be determined whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a); second, if new 
and material evidence has been presented, immediately upon 
reopening, it must be determined whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the adjudicator may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See also Winters 
v. West 12 Vet. App. 203 (1999) (en banc).  

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (1999); Hodge; 
see also Evans v. Brown, 9 Vet. App. 273 (1996). 

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of these claims on any basis, or, in this 
case, since the RO decision dated in December 1986 (back 
disability) and the Board decision dated in February 1991 
(right ankle disability).  Evans.

The evidence associated with the claims folder since each of 
the decisions under consideration includes VA outpatient 
treatment records (some of which pre-dated the relevant 
decision but were not of record at the time), records from 
the School of Medicine of the University of Connecticut 
Health Center (Connecticut Health Center), and the veteran's 
testimony given during a May 1997 RO hearing.  

VA records reflect that in March 1989, the veteran was seen 
complaining of low back pain of a few days duration and was 
diagnosed with a lumbosacral sprain.  In November 1990 she 
was seen for follow-up treatment for a 1988 right ankle 
sprain, and examination of the ankle revealed mild edema 
around the lateral malleolus and pain on palpation; the 
veteran was assessed with pain secondary to the 1988 trauma 
and poorly resolved soft tissue damage.  In December 1990, 
the veteran was seen complaining of a painful right ankle and 
indicated that she had sprained the ankle two months prior.  
She was wearing an ankle brace at the time, and a 
questionable ankle sprain was assessed; apparently, X-rays 
taken ruled out a fracture.  The veteran also received 
physical therapy for the ankle in December 1990 and January 
1991; reports of therapy note her complaints of right ankle 
pain and tenderness, including on motion.  A May 1991 
outpatient treatment record notes a diagnosis of degenerative 
joint disease of the lumbosacral spine.   

In February 1993, the veteran was seen complaining of, among 
other things, back pain.  It was noted the previous X-rays 
showed L4-5 disc disease and that symptoms were not 
worsening.  A September 1993 outpatient treatment record 
notes a history of back pain.  The report of a May 1996 VA 
neurologic examination indicates that back motion was full, 
although bending to the right elicited pain in the right leg.  
A diagnosis of back pain, related to an inservice injury by 
the veteran, was indicated.  

In early May 1996, the veteran presented himself to the 
Connecticut Health Center with a chronic history of low back 
pain of fifteen years duration.  During the examination, the 
veteran reported continued low back discomfort.  Physical 
examination revealed discomfort to palpation along the 
paraspinal musculature, limited forward flexion, negative 
straight leg raising bilaterally, intact deep tendon reflexes 
and no evidence of motor sensory deficit.  The veteran was 
diagnosed with recurrent lumbosacral muscle strain.  

In late May 1996, the veteran was seen by Paul S. Cooper, 
M.D., at the Connecticut Health Center.  His history of a 
chronic right ankle sprain since 1984 was then noted.  The 
veteran indicated that she injured the ankle while delivering 
mail, and had had no similar type of injury.  Physical 
examination revealed marked restriction of the subtalar 
joint, significant subtalar pain and sinus tarsi pain.  Range 
of ankle motion was limited, and X-rays showed marked 
arthrosis.  In June 1996, the veteran underwent a subtalar 
arthrodesis, and was seen for postoperative examinations at 
this facility in June, July, and August 1996.  The report of 
the August 1996 examination indicates that the ankle was 
healing well and the veteran only complained of minimal pain.  
An August 1996 VA outpatient treatment record notes the 
veteran's history of right ankle surgery, and that she was to 
be referred for physical therapy.  

During the May 1997 hearing, the veteran testified that her 
current right ankle symptoms are the same as those 
experienced in service, that Dr. Cooper indicated that the 
her current disability resulted from an "old injury," and 
that she had explained to him that she had injured the ankle 
in service.  She also testified that Dr. Cooper related that 
her back disability was caused by the right ankle disability.  

The Board finds that new and material evidence has not been 
presented sufficient to reopen either the claim for service 
connection for a back disability, or the claim for service 
connection for a right ankle disability.  The medical 
evidence is "new," in the sense that it was not previously 
considered, however, when presented by itself, or along with 
evidence previously submitted, it is not so significant that 
it must be considered to fairly decide the merits of this 
claim.  38 C.F.R. § 3.156 (a) (1999).  Such evidence simply 
shows that the veteran continues to suffer from a back 
disability and a right ankle disability, as did the evidence 
at the time of last final denial of each claim.  The newly 
submitted evidence does not, however, medically demonstrate 
that the either disability is in any way related to service 
or to any incident thereof (to include the right Achilles 
tendon irritation or tendinitis diagnosed in service) or that 
arthritis of the back or right ankle became manifest to any 
degree within a year of the veteran's separation from 
service.

Regarding the veteran's insinuation that Dr. Cooper indicated 
that her current right ankle disability was related to an in-
service injury, the Board notes that such is not 
substantiated by Dr. Cooper's treatment records.  In fact, as 
noted, the veteran referred to a non-service injury during 
this treatment.  In any event, there is no indication that 
there is a written opinion to that effect, and the veteran's 
assertion of what Dr. Cooper allegedly told her is not 
sufficient, in and of itself, to reopen the claim.  Such 
assertion does not constitute a medical opinion as to 
causation.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Moreover, as a layperson without the appropriate medical 
training or expertise, the appellant cannot competently 
render a medical opinion to support her claim.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  For those 
reasons, lay assertions of medical causation, alone, even if 
new, can never serve as a predicate to reopen a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
1993).  

In view of the foregoing, the Board must conclude that none 
of the evidence received subsequent to the December 1986 RO 
decision and the Board's February 1991 decision, when viewed 
either alone or in light of the evidence previously or 
record, tends to indicate that any back disability or right 
ankle disability (respectively), were either incurred or 
aggravated during the veteran's period of active duty 
service, or became manifest to a compensable degree within a 
year of her service.  As such, none of the evidence is new 
and material for the purpose of reopening either of these 
claims.  

The Board is aware of no circumstances in this matter that 
would put the VA on notice of the existence of any additional 
relevant evidence that, if obtained, would provide a basis to 
reopen the claim.  McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  Furthermore, the Board finds that the duty to inform 
the veteran of the evidence elements necessary to complete 
her application to reopen her claim for service connection 
for a psychiatric disorder have been met.  Id; 38 U.S.C.A. 
§ 5103 (West 1991); Graves v. Brown, 8 Vet. App. 522, 524 
(1996).

Because the veteran has not fulfilled her threshold burden of 
submitting new and material evidence to reopen her finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

As a final point, the Board notes that, in addition to 
considering whether the veteran had submitted evidence that 
was new, and relevant and probative, in the July 1996 RO 
decision and January 1997 statement of the case, the RO also 
referred to a third criterion (formerly considered by the 
Board in accordance with the Court's case law) that in order 
to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility of a change in outcome of the case on 
the merits.  See Evans, 9 Vet. App. at 283, citing Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, the Federal 
Circuit, in Hodge, held that there was no such legal 
requirement.  See also Elkins.  That notwithstanding, the 
Board finds that the RO's actions are not prejudicial to the 
veteran, since, for the reasons noted above (i.e., that no 
new and probative evidence has been submitted), the outcome 
is the same whether the claims are considered under the test 
utilized by the RO, or the correct "new and material" 
standard set forth in 38 C.F.R. § 3.156(a) (1999).  Thus, to 
remand this case to the RO for consideration of the correct 
legal standard for reopening claims would be pointless and, 
in light of the above discussion, would not result in a 
determination favorable to the veteran.  See VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92), 57 Fed. Reg. 49747 (1992). 


II.  Increased Evaluation Claims

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings for her service-connected 
migraine headaches, the residuals of a skull fracture, the 
residuals of alveolar and mandibular fractures, and facial 
nerve paralysis are plausible and capable of substantiation 
and are therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  Id.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  The 
veteran's entire history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  However, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A.  Migraine headaches, the residuals of a skull fracture

For historical purposes, it is noted that in February 1983, 
the RO established service connection for headaches, the 
residual of a basilar skull fracture, based on a review of 
the veteran's service medical records which indicated that 
she was involved in an motor vehicle accident in April 1981 
and sustained a basilar skull fracture, and that she 
complained of headaches thereafter (in June 1981), which were 
thought to be attributable to the head trauma.  This decision 
was also based on the results of a contemporaneous VA 
examination that revealed no residuals of the head trauma but 
that the veteran continued to complain of headaches.  Based 
on these findings, a 10 percent evaluation was assigned for 
this disability.  

In April 1996, the veteran submitted a claim for an increased 
evaluation for her service-connected disabilities.  It is 
again noted that during the course of this appeal, a hearing 
officer, in a October 1997 decision, increased the disability 
evaluation assigned for the service-connected (now 
characterized as) migraine headaches, the residuals of a 
skull fracture to 30 percent disabling, based on evidence 
which will be discussed below.  Relevant evidence associated 
with the file with respect to this disability includes 
reports of VA examinations and outpatient treatment records, 
and the veteran's testimony given during the May 1997 RO 
hearing.  

An April 1996 outpatient treatment record notes a history of 
migraine headaches.  A May 1996 record notes a diagnosis of 
migraine headaches subsequent to head trauma.  The report of 
a May 1996 VA neurologic examination notes the 1981 motor 
vehicle accident, the resulting skull base and right temple 
fracture, and headaches.  Headaches were described 
(apparently by the veteran) as being of the migraine type 
with nausea and photophobia, alleviated with medication.  The 
veteran was diagnosed with post traumatic headaches one to 
two times a week.  

During the May 1997 RO hearing, the veteran testified that 
light bothers her when she gets migraine headaches, that she 
experiences vision problems and nausea, and that she takes 
medication on a daily basis to prevent them from recurring.  
She noted that she gets headaches a few times a week but that 
they were not "as severe." 

Another VA neurologic examination was accomplished in 
September 1997, the report of which indicates that the 
veteran began having headaches after the 1981 motor vehicle 
accident, accompanied by nausea but not vomiting, and that 
they were bifrontal, accompanied by blurring of vision, 
feeling of pressure behind the eyes, and were prostrating.  
The veteran related that medication relieved her headaches, 
and that she had had three headaches during the previous 
month (she noted that previously, she had daily headaches, 
but that medication led to improvement).  As a result of this 
examination, the veteran was diagnosed with headaches 
consistent with migraine headaches, etiologically related to 
her head trauma.  The examiner noted that these headaches 
conceivably ("perhaps") occur about three time a month (the 
examiner noted that the veteran was vague in this regard).  

The veteran's service-connected migraine headaches, the 
residuals of a skull fracture are currently rated as 30 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (1999), which contemplates migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months; a 50 percent is 
warranted for very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

Prior to the October 1997 hearing officer's decision, this 
disability was evaluated under 38 C.F.R. § 4.124a, Diagnostic 
Code 8045.  Under this code, purely subjective complaints, 
following trauma, such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304 which 
provides for dementia due to head trauma. This 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  Purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., resulting from brain 
trauma are rated under the diagnostic codes specifically 
dealing with such disabilities. 38 C.F.R. § 4.124a, Code 8045 
(1999).

Taking into account the medical evidence set out above, the 
Board finds that the preponderance of the evidence is against 
a disability evaluation higher than 30 percent for the 
veteran's migraine headaches, the residuals of a skull 
fracture, under Diagnostic Code 8100.  The Board notes that 
the objective medical evidence shows that this disability is 
manifested by migraine headaches that possibly occur three 
times a month; such findings are consistent with a 30 percent 
evaluation under Diagnostic Code 8100.  The evidence clearly 
does not show that the veteran suffers from migraine 
headaches that are very frequent, completely prostrating and 
prolonged, and productive of severe economic inadaptability.  
It is noted that the veteran testified that she experienced 
headaches a few times a week but that they were not as severe 
when she took medication.

With respect to consideration of a higher rating under 
Diagnostic Code 8045, the Board notes that there is no 
indication in the medical evidence, nor has it been 
contended, that the veteran suffers from multi-infarct 
dementia or purely neurological disabilities (it is noted 
that service connection has been separately established for 
facial nerve paralysis due to a nerve injury sustained during 
the 1981 motor vehicle accident); as such a rating no higher 
than 10 percent would be warranted under this code. 

B.  The residuals of alveolar and mandibular fractures

For historical purposes, it is noted that in February 1983, 
the RO also established service connection for the residuals 
of alveolar and mandibular fractures.  That decision was 
based upon a review of the veteran's service medical records, 
which indicated that she also sustained alveolar and 
mandibular fractures as a result of the April 1981 accident.  
A 10 percent evaluation was assigned apparently based on the 
veteran's complaints of headaches during service and during 
the contemporaneous VA examination.  

As noted, in April 1996, the veteran submitted a claim for an 
increased evaluation for her service-connected disabilities.  
It is again noted that during the course of this appeal, a 
hearing officer, in a October 1997 decision, increased the 
disability evaluation assigned for the service-connected the 
residuals of alveolar and mandibular fractures to 20 percent 
disabling, based on evidence which will be discussed below.  
Relevant evidence associated with the file with respect to 
this disability includes reports of VA examinations and 
outpatient treatment records, and the veteran's testimony 
given during the May 1997 RO hearing.  

The report of a May 1996 VA dental examination notes the 
veteran's history of being involved in a motor vehicle 
accident and sustaining facial trauma, and that several teeth 
were removed.  The veteran's complaint at the time of the 
examination was that she had to cut her food into small 
pieces in order to chew it.  Objective findings included that 
the veteran had fair to good oral hygiene, functional and 
esthetic fixed partial dentures, and that oral soft tissues 
were within normal limits.  The veteran had a slight 
limitation of jaw opening, with maximal opening 34 
millimeters (mm.) from the incisor ledge of number 8 and 24.  
The examiner noted that these disability symptoms presented a 
slight (to no) effect on everyday activities.  The veteran 
was diagnosed with facial trauma with loss of teeth and 
slight limitation of vertical jaw opening.  

During the May 1997 RO hearing, the veteran testified as a 
result of the 1981 accident, teeth on the left side of her 
mouth were pushed into her gums, and that she is currently 
fit with bridges.  She noted that that she has to force 
and/or concentrate to get her mouth open, and that she can 
open it about halfway (she also noted that she had recently 
had oral surgery and was able to open her mouth wider than 
prior to the surgery).  The veteran related this 
manifestation to the residuals of alveolar and mandibular 
fractures and her service-connected facial nerve paralysis.  
She further noted that her jaw sometimes locks and tightens.  

The report of a July 1997 VA dental examination again notes 
the veteran's history of being injured in a 1981 motor 
vehicle accident, and that she fractured her mandible on the 
right side and fractured and lost teeth on the left side of 
the mandible and maxilla.  During the examination, the 
veteran's main complaint was of temporal-mandibular joint 
disturbance on the right side which is painful in the morning 
but improves as the day progresses.  She noted that the 
disturbance does not cause constant pain, but does cause pain 
when she masticates her food.  

Objective findings included that the veteran appeared to have 
difficulty with movement of the mandible, and that she was 
missing the following teeth: 1, 9, 10, 12, 13, 16, 17, 19, 
and 32.  It was noted that she has bridges to replace some of 
these teeth, and can reach an interincisal opening of 40 mm., 
but with a slow, deliberate, and apparently painful motion.  
Lateral excursion was limited to 5 mm. or less.  It was 
further noted that X-rays showed a slight amount of bone loss 
to the veteran's periodontal problems consistent with age, 
and a complete union of the fracture site, with no loss of 
bone or evidence of nonunion.  X-rays also showed 
temporomandibular dysfunction most likely the result of 
trauma.  

Outpatient treatment records reflect that a September 1997 VA 
dental examination was within normal limits, with some 
tenderness in the mouth and minor plague accumulation noted.  
Hygiene instruction was given.  Reports of follow up 
appointments in September  and October 1997 reflect that the 
veteran was issued a night guard due to the wearing of her 
teeth and bridgework.

The report of the September 1997 VA neurologic examination 
indicates that the veteran reported continued difficulty in 
masticating.  On physical examination, decreased jaw motion 
was found to be, most likely, mechanical in nature and not 
related to a nerve five injury affecting the muscles of 
mastication.

The veteran's service-connected residuals of alveolar and 
mandibular fractures are currently rated as 20 percent 
disabling under 38 C.F.R. § 4.150, Diagnostic Code 9904 
(1999).  This code provides that malunion of the mandible is 
evaluated on the basis of the resulting degree of impairment 
of motion and the relative loss of masticatory function.  A 
20 percent rating is permitted when the displacement is 
severe.  

This disability could also be rated under 38 C.F.R. § 4.150, 
Diagnostic Code 9905 (1999).  A 30 percent evaluation under 
this code requires limitation of motion of temporomandibular 
articulation with an inter-incisal range of 11 to 20 mm.  A 
20 percent evaluation under this code requires limitation of 
motion of temporomandibular articulation with an inter-
incisal range of 21 to 30 mm.  A 10 percent rating 
contemplates limitation of motion of temporomandibular 
articulation with an inter-incisal range of 31 to 40 mm or a 
range of lateral excursion from 0 to 4 mm.  

Taking into account the medical evidence set out above, the 
Board finds that the preponderance of the evidence is against 
a disability evaluation higher than 20 percent for the 
veteran's the residuals of alveolar and mandibular fractures, 
under Diagnostic Code 9904.  The Board notes that the 
objective medical evidence shows that this disability is 
manifested by, among other things, a complete union of the 
fracture site, difficulty in movement of the mandible due to 
pain, and temporomandibular dysfunction.  Given these 
objective findings and the veteran's complaints of pain on 
temporomandibular joint movement (including while 
masticating), the Board finds that the 20 percent evaluation 
- but no higher - under Diagnostic Code 9904 is appropriate.  

In reaching the above decision, the Board has considered the 
pain associated with the veteran's residuals of alveolar and 
mandibular fractures.  In this regard, the Board notes that 
when evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).
While, as noted, some functional loss and pain on use has 
been demonstrated by the evidence with regard to the 
veteran's temporomandibular joint, this evidence does not 
reflect functional loss and pain on use related to this 
disability beyond that already reflected in the 20 percent 
rating, the highest assignable, under Diagnostic Code 9904.  
Indeed, the Board finds that an evaluation of 20 percent is 
warranted primarily because of the functional loss due to 
pain associated with this disability. 

With respect to consideration of a higher rating under 
Diagnostic Code 9905, the Board notes that objective 
evidence, showing that inter-incisal and lateral excursion 
motion is at worst limited to 34 mm. and 5 mm. or less, 
respectively, warrants no more than a 20 percent evaluation 
under this code (10 percent based on the pure objective 
findings regarding motion with an additional 10 percent for 
pain and functional loss).  Finally, as it is clear that the 
veteran has not lost all of her upper or lower teeth, a 
higher evaluation under 38 C.F.R. § 4.150, Diagnostic Code 
9913 was not considered.  

C. Entitlement to an increased rating for facial nerve 
paralysis, currently evaluated as 10 percent disabling

For historical purposes, it is noted that in September 1983, 
the RO established service connection for facial nerve 
paralysis, the result of the 1981 accident, as a disability 
separate from the already service-connected the residuals of 
alveolar and mandibular fractures.  In addition the veteran's 
service medical records, this decision was primarily based on 
the review of a contemporaneous VA examination report, which 
noted that there was some decreased sensation about the left 
lower lip, and that the veteran had some trouble speaking.  A 
10 percent evaluation was assigned based on this examination. 

As noted, in April 1996, the veteran submitted a claim for an 
increased evaluation for her service-connected disabilities.  
Relevant evidence associated with the file with respect to 
this disability includes reports of VA examinations and the 
veteran's testimony given during the May 1997 RO hearing.

During the May 1997 RO hearing, the veteran testified that 
she could feel light sensation about her lip and that she 
experiences difficulty drinking, as liquid rolls out of her 
mouth; she noted that she usually uses a straw to avoid this 
latter problem.  As noted above, she also testified that she 
has to force and/or concentrate to get her mouth open, and 
that she can open it about halfway, which she related to the 
facial nerve paralysis and the residuals of alveolar and 
mandibular fractures. 

The report of the July 1997 dental examination notes the 
history of nerve damage to the left upper lip from a 
laceration, with a resulting paresthesia.  Objective findings 
also included paresthesia of the upper lip resulting from 
nerve damage from the laceration.  

The September 1997 VA neurologic examination report indicates 
that the veteran related that she continued to have some 
numbness about the left side of her face and part of the 
second division of the trigeminal nerve territory.  Physical 
examination revealed decreased sensation to touch, sharp in 
the area on the left cheek in the vicinity of the traumatic 
injury.  The II through XII were otherwise unremarkable in 
detail.  Decreased jaw motion, as noted above, was found to 
be, most likely, mechanical in nature and not related to the 
nerve five injury affecting the muscles of mastication.  The 
veteran was diagnosed with diminished sensation about the 
left cheek most likely due to local nerve injury in the 
vicinity of the trauma rather than to an intracranial injury 
involving a specific branch of the fifth cranial nerve.  

The veteran's service-connected facial nerve paralysis is 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8207 (1999).  Under this code, the 
evaluation for seventh (facial) cranial nerve paralysis is 
dependent upon the relative degree of loss of innervation of 
the facial muscles.  A 10 percent evaluation is warranted for 
moderate incomplete paralysis, while a 20 percent evaluation 
requires severe incomplete paralysis.  

Taking into account the medical evidence set out above, the 
Board finds that the preponderance of the evidence is against 
a disability evaluation higher than 10 percent for the 
veteran's facial nerve paralysis.  The Board notes that the 
objective medical evidence shows that this disability is 
primarily manifested by paresthesia of the upper lip and 
diminished sensation about the left cheek.  Such findings 
establish no more than moderate incomplete paralysis and as 
such, are consistent with a 10 percent evaluation under 
Diagnostic Code 8207.  It is noted that the VA examiner 
determined that decreased jaw motion was most likely 
mechanical in nature and not related to the nerve five injury 
affecting the muscles; as such, an increased evaluation for 
this disability is not warranted under 38 C.F.R. § 4.124a, 
Diagnostic Code 8205 (1999), for paralysis of the fifth 
cranial nerve (it is pointed out that this manifestation is 
included in the evaluation established for the service-
connected residuals of alveolar and mandibular fractures).  

D.  Conclusion

In sum, increased schedular evaluations for the veteran's 
service-connected migraine headaches, the residuals of a 
skull fracture, the residuals of alveolar and mandibular 
fractures, and facial nerve paralysis are not warranted.  The 
Board has considered all of the evidence and finds that it is 
not so evenly balanced as to warrant application of the 
benefit-of-the-doubt rule with respect to any claim.  See 
38 U.S.C.A. § 5107(b) (West 1991).  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that any of the disabilities 
under consideration reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that none of disabilities is objectively shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand any 
of the increased rating claims to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

In the absence of new and material evidence, the petition to 
reopen a claim of service connection for a back disability is 
denied.

In the absence of new and material evidence, the petition to 
reopen a claim of service connection for a right ankle 
disability is denied.

An increased evaluation for the service-connected migraine 
headaches, the residuals of a skull fracture is denied.

An increased evaluation for the service-connected residuals 
of alveolar and mandibular fractures is denied.

An increased evaluation for the service-connected facial 
nerve paralysis is denied.



					
		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

